Citation Nr: 1506832	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified (NOS), and polysubstance abuse and dependence.

4.  Entitlement to a rating in excess of 30 percent for recurrent urolithiasis/kidney stones.

5.  Entitlement to a rating in excess of 20 percent for patellar tendinitis and Osgood Schlatter's Disease of the left knee [hereinafter, left knee disability].  

6.  Entitlement to a total disability rating due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to May 2007.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Boston.  A transcript of that hearing is of record.

The increased rating, and TDIU, claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has a low back disability reasonably attributable to his active duty.  

2.  The Veteran has hypertension reasonably attributable to his active duty.  
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for service connection for a low back disability and for hypertension, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition inservice or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) a condition in service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)(2014).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
To determine whether service connection is warranted for a disability, VA is responsible for deciding whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Service treatment records show that in August 2004 the Veteran complained of back pain.  He was assessed with back pain and muscle spasm.  In November 2004, he was seen on a few occasions with complaints of low back pain.  He was diagnosed with acute low back pain and low back strain.  A July 2006 physical profile reflects that the Veteran sustained an injury.  In his September 2006 post deployment health assessment, he reported that he had swollen, stiff or painful joints and muscle aches.  In January 2007, he was seen with complaints of low back pain after stepping down off a truck the day before.  The diagnosis was lumbar back strain.  

In a July 2007 statement (via a VA form 21-4138), the Veteran indicated that, while in Iraq, he was injured when he was thrown off a vehicle.  The Veteran was holding a 50 caliber machine gun barrel in his hand and had to jump 20 feet to the ground.  

A July 2011 VA back examination report reflects that the Veteran is diagnosed with lumbar disc disease with a diagnosis date of 2004.   The Veteran stated that, while in Iraq in 2006 when working as a Humvee driver, his vehicle was hit by an IED explosion that pushed him forward inside his Humvee resulting in lumbar sprain.  It was noted that imaging studies were performed and that arthritis was documented.  The examiner also referenced that an August 2010 VA medical record noted that the Veteran was seen for back pain.  An MRI was performed, and the conclusion was mild multilevel degenerative changes most prominent at L4-L5.  The examiner did not provide an etiological opinion.  

At the November 2013 hearing, the Veteran testified that his low back began to bother him shortly after an IED explosion in which he was blown from his vehicle and landed on his back.  He sought care when he got on base, but they couldn't determine what was wrong.  After service, he saw his primary care physician who told him he had some herniated disks that required steroid injections.  He testified that since the IED explosion he has had back pain that has steadily gotten worse. 

Clearly, the evidence of record confirms that the Veteran has a current diagnosis of lumbar disc disease.  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to his service.  He has provided a competent and highly credible account of having high low back symptoms in service and receiving treatment shortly after discharge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  While there is no medical positive nexus opinion, this is not fatal to the veteran's claim, as in the present circumstance lay evidence may service as basis to establish the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Here, competent evidence of record sufficiently establishes that in service the Veteran was seen on several occasions for low back complaints and was diagnosed with lumbar strain.  He also provides a competent and credible account of injuring his back during an IED explosion while serving in Iraq and of continued low back symptoms since service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for a low back disability is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

Hypertension

Service treatment records show that in November 2006 the Veteran's blood pressure was taken three different times with readings of 153/93, 157/93, and 150/96.  A January 2007 record notes the Veteran's blood pressure was 144/91.  VA medical records show that the Veteran is diagnosed with hypertension.  At the November 2013 hearing, the Veteran testified that while in service he was diagnosed with high blood pressure, but never received medication for treatment.  Shortly after being discharged, in approximately 2008, he saw his primary doctor who determined that he should receive medication for his high blood pressure.  
Clearly, evidence of record confirms that the Veteran has a current diagnosis of hypertension.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997) as defining Stage 1 hypertension as 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic) (defining a diagnosis of hypertension if the diastolic blood pressure is 90 mm Hg or more, if the systolic pressure is 140 mm Hg or more, or if both are present).  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to military service.  

In this regard, the Board notes that the Veteran's service treatment records indicate that the onset of his hypertension was in service.  He had blood pressure readings of 153/93, 157/93, and 150/96 in November 2006 and 144/91 in January 2007.  The Veteran has also provided a competent and highly credible account of having high blood pressure in service and receiving treatment shortly after discharge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  While there is no medical positive nexus opinion, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as basis to establish the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Indeed, the competent evidence of record sufficiently establishes the onset of the Veteran's high blood pressure in service.  He also provides a competent and credible account of receiving medication to treat hypertension within a year after discharge.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

ORDER

Service connection for a low back disability is granted.

Service connection for hypertension is granted.  
REMAND

At the November 2013 hearing, the Veteran testified that his PTSD, recurrent urolithiasis/kidney stones and left knee disability have worsened in the last couple years.  He indicated that he continues to receive therapy and/or treatment at the VA for these conditions, and that he currently had a kidney stone that was requiring additional treatment.  With regard to his left knee, the Veteran asserts that he now has instability and nerve damage.  The Board also notes that the Veteran last underwent VA examinations in July 2011 to address the severity of his service-connected PTSD, and in August 2011 to address the severity of his service-connected recurrent urolithiasis/kidney stones and left knee disability.  In light of the Veteran's testimony that each of his service-connected disabilities has worsened in the last couple years, the Board finds that a remand is necessary to afford him new and contemporaneous VA examinations to assess the severity of his service-connected PTSD, recurrent urolithiasis/kidney stones, and left knee disabilities with findings responsive to all applicable rating criteria.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to scheduling the Veteran for these examinations, all outstanding VA medical records from April 2010 to the present should be obtained and associated with the record.  In this regard, the Board acknowledges that VA medical records from the Long Beach VA Medical Center (VAMC) dated in November 2010 and from the Brockton, West Roxbury, and Boston VAMCs, dated from November 2010 to June 2011, and from the Bedford VAMC for a July 2012 hospital admission are associated with the claims file.  As such, the record is incomplete and all outstanding medical records from the above VAMCs should be obtained an associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the decision above, the Board has granted service connection for hypertension and for a low back disability, which must each be assigned an initial disability rating by the agency of original jurisdiction (AOJ) and then considered in the determination of entitlement to TDIU.  The Veteran's TDIU claim is also inextricably intertwined with the remaining increased rating claims on appeal, and those claims must be adjudicated prior to entering a final decision on the matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, in light of these grants, the Board finds that the Veteran should be afforded an additional examination to ascertain the impact of all of his service-connected disabilities.

Lastly, the Veteran testified that he last worked in 2009; that his low back pain, left knee pain, and fatigue from lack of sleep prevent him from gaining and maintaining employment; and that he last worked in the union, the Local 537, as a pipefitter, but was let go because of his physical limitations.  However, when he submitted an application for a TDIU in October 2011, he did not identify the Local 537 union he referenced at the November 2013 hearing.  On remand, therefore, he should be asked to submit the necessary information in order for the AOJ to request information pertaining to his employment from the identified employers.  

 Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the Local 537 union he last worked for in 2009 as a pipefitter as referenced by him during his November 2013 hearing. 

2.  Then, forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employers.  Any and all responses, including negative responses, must be properly documented in the claims file.

3.  Obtain outstanding VA medical records dated from April 2010 to the present, to include complete records from the Long Beach, Brockton, Boston, West Roxbury, and Bedford VAMCs, following the procedures set forth in 38 C.F.R. § 3.159(c). 

4.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected PTSD. The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report, and the opinion should address how the frequency, severity, and duration of those symptoms affect occupational and social impairment. The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score. 

5.  Also, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected recurrent urolithiasis/kidney stones. The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should describe all symptomatology and clinical manifestations of the Veteran's service connected recurrent urolithiasis/kidney stones disability in detail, to include renal, voiding and urinary dysfunction associated with his service-connected disability.   The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels and provide an opinion as the following:

(a) Whether the Veteran has albuminuria and if so, whether it is constant or persistent. If he does not have albuminuria, the examiner should so state.
(b) Whether the Veteran has edema and, if so, whether it is persistent.  If he does not have edema, the examiner should so state.

(c) Whether the Veteran has a decrease in kidney function and, if so, the extent of the decrease, noting the supporting findings.  If he does not have a decrease in kidney function, the examiner should so state.

(d) Whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  If so, the examiner should identify the pertinent objective findings.  If not, the examiner should so state.

(e) Whether there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  If so, the examiner should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

6.  Also, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of the Veteran's service-connected left knee disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran. All appropriate tests or studies (to include X-rays) should be accomplished and all clinical findings should be reported in detail. 

The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected left knee disability, to include any neurological impairment, if any.  Range-of-motion and repetitive motion studies should be performed should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the severity of any recurrent subluxation or lateral instability.

7.  Also, schedule the Veteran for an appropriate VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities [PTSD, recurrent urolithiasis/kidney stones, left knee disability, hypertension, and low back disability] render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  If there are any nonservice-connected disabilities that render, or assist to render, the Veteran unemployable, the examiner should specifically identify (in the examination report) those nonservice-connected disability(ies). 

8.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the increased rating and TDIU claims remaining on appeal.  If any decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


